ICJ_154_DelimitationContinentalShelf_NIC_COL_2017-12-08_ORD_01_NA_00_EN.txt.                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)


                           ORDER OF 8 DECEMBER 2017




                                 2017
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 8 DÉCEMBRE 2017




2 CIJ1128.indb 1                                           5/04/18 11:09

                                                 Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                              (Nicaragua v. Colombia), Order of 8 December 2017,
                                           I.C.J. Reports 2017, p. 361




                                            Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie ­au-delà de 200 milles marins de la côte nicaraguayenne
                            (Nicaragua c. Colombie), ordonnance du 8 décembre 2017,
                                            C.I.J. Recueil 2017, p. 361




                                                                                1128
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157326-8




2 CIJ1128.indb 2                                                                               5/04/18 11:09

                                                  8 DECEMBER 2017

                                                       ORDER




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)




                       QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      ­AU-DELÀ DE 200 MILLES MARINS
                       DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)




                                                  8 DÉCEMBRE 2017

                                                   ORDONNANCE




2 CIJ1128.indb 3                                                    5/04/18 11:09

                    361 	



                                   INTERNATIONAL COURT OF JUSTICE

                                                    YEAR 2017
        2017
     8 December                                  8 December 2017
     General List
       No. 154
                           QUESTION OF THE DELIMITATION
                             OF THE CONTINENTAL SHELF
                         BETWEEN NICARAGUA AND COLOMBIA
                             BEYOND 200 NAUTICAL MILES
                            FROM THE NICARAGUAN COAST
                                         (NICARAGUA v. COLOMBIA)




                                                     ORDER


                    Present: 
                             President Abraham; Vice-­President Yusuf; Judges Owada,
                             Tomka, Cançado Trindade, Greenwood, Xue, Gaja,
                             Sebutinde, Bhandari, Robinson, Gevorgian; Registrar
                             Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti‑
                    cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    16 September 2013, whereby the Republic of Nicaragua instituted pro‑
                    ceedings against the Republic of Colombia with regard to a dispute in
                    relation to “the delimitation of the boundaries between, on the one hand,
                    the continental shelf of Nicaragua beyond the 200‑nautical‑mile limit
                    from the baselines from which the breadth of the territorial sea of
                    ­Nicaragua is measured, and on the other hand, the continental shelf of
                     Colombia”,

                    4




2 CIJ1128.indb 12                                                                               5/04/18 11:09

                    362 	 delimitation of the continental shelf (order 8 XII 17)

                        Having regard to Nicaragua’s First Request in its Application, whereby
                    the Court was asked to establish “[t]he precise course of the maritime
                    boundary between Nicaragua and Colombia in the areas of the continen‑
                    tal shelf which appertain to each of them beyond the boundaries deter‑
                    mined by the Court in its Judgment of 19 November 2012” and to
                    Nicaragua’s Second Request, whereby it was asked to declare “[t]he prin‑
                    ciples and rules of international law that determine the rights and duties
                    of the two States in relation to the area of overlapping continental shelf
                    claims and the use of its resources, pending the delimitation of the mari‑
                    time boundary between them beyond 200 nautical miles from Nicaragua’s
                    coast”,
                        Having regard to the Order dated 9 December 2013, whereby the Court
                    fixed 9 December 2014 and 9 December 2015 as the time‑limits for the
                    filing, respectively, of the Memorial of the Republic of Nicaragua and the
                    Counter‑Memorial of the Republic of Colombia,
                        Having regard to the preliminary objections to the jurisdiction of the
                    Court and to the admissibility of the Application raised by the Govern‑
                    ment of the Republic of Colombia on 14 August 2014,
                        Having regard to the Judgment dated 17 March 2016, whereby the
                    Court found that it had jurisdiction on the basis of Article XXXI of the
                    Pact of Bogotá to entertain the First Request put forward by Nicaragua
                    in its Application and that that Request was admissible, while the Second
                    Request was inadmissible;
                        Having regard to the Order of 28 April 2016, by which the President
                    fixed 28 September 2016 and 28 September 2017 as the new time-­limits
                    for the filing, respectively, of the Memorial of the Republic of Nicaragua
                    and the Counter-­Memorial of the Republic of Colombia,

                      Having regard to the Memorial and the Counter-­Memorial duly filed
                    by the Parties within those time-­limits;
                      Whereas, at a meeting held between the President of the Court and the
                    Agents of the Parties on 29 November 2017, the Agent of Nicaragua indi‑
                    cated that a Reply by the Applicant was necessary in order to respond, in
                    particular, to the technical issues raised in the Counter-­  Memorial of
                    Colombia, and requested a period of nine months for the preparation of
                    the Reply; and whereas the Agent of Colombia stated that his Govern‑
                    ment had no objection to the request by Nicaragua for a second round of
                    written pleadings but expressed the view that shorter time-­limits should
                    be fixed for that purpose, with a period of four to six months for the
                    preparation of each of the additional pleadings, calculated from the date
                    of filing of Colombia’s Counter-­Memorial;
                      Taking into account the views of the Parties and the circumstances of
                    the case,
                      Authorizes the submission of a Reply by Nicaragua and a Rejoinder by
                    Colombia;

                    5




2 CIJ1128.indb 14                                                                                5/04/18 11:09

                    363 	 delimitation of the continental shelf (order 8 XII 17)

                        Fixes the following time‑limits for the filing of those pleadings:

                        9 July 2018 for the Reply of the Republic of Nicaragua;
                        11 February 2019 for the Rejoinder of the Republic of Colombia; and
                        Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this eighth day of December, two thousand
                    and seventeen, in three copies, one of which will be placed in the archives
                    of the Court and the others transmitted to the Government of the Repub‑
                    lic of Nicaragua and the Government of the Republic of Colombia,
                    respectively.

                                                                  (Signed) Ronny Abraham,
                                                                             President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                    6




2 CIJ1128.indb 16                                                                                 5/04/18 11:09

